UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJuly 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:005-85500 Rolling Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Penthouse, Menara Antara No. 11, Jalan Bukit Ceylong, Kuala Lumpur 50200 (Address of principal executive offices) (Zip Code) Registrant’s telephone number:012-377-0130 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class Common stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [X] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.2,150,000 as of October 25, 2010. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. (Removed and Reserved) 10 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 16 Item 9A(T). Controls and Procedures 16 Item 9B. Other Information 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13. Certain Relationships and Related Transactions, and Director Independence 22 Item 14. Principal Accountant Fees and Services 22 PART IV Item 15. Exhibits, Financial Statement Schedules 23 2 Table of Contents PART I Item 1.Business Company Overview We were formed as a Nevada corporation, “Rolling Technologies Inc.,” on July 27, 2007. Our principal executive offices are located at 50 West Liberty Street, Suite 880, Reno, NV 89501. Our phone number is (012) 377-0130. Our operations office in Malaysia is located at Penthouse, Menara Antara, No. 11, Jalan Bukit Ceylong, Kuala Lumpur 50200, Malaysia. We are a development stage company and have not generated any sales to date. We are in the business of developing, producing, and marketing a strong, portable, and affordable car top carrier. Our Product is still in the development stage and is not yet ready for commercial sale. We plan to complete the development of our product in the next six to twelve months, and hope to sell and distribute our Product by September, 2008. Industry Background in Asia As automobile ownership has become more commonplace in many Asian countries, an ever-increasing number of families and individuals utilize their vehicles for travel, particularly for recreational trips. In recent years, automobile manufacturers serving Asian markets have increased the interior space of automobiles to meet consumer demand for spacious, comfortable cabins and increased passenger capacity. This transformation has cut down on the amount of space reserved for non-passenger use, specifically for storage of luggage and other parcels. Some automakers have been inventive, creating usable space in hidden compartments in floorboards, while others have merely compromised storage or trunk space for extra passenger room. Consumer demand for extra space for non-passenger storage has led to the popularization of car-top luggage carriers in Asian countries. When car-top carriers were initially developed, they were large, plastic boxes that affixed to the roof of most vehicles by installation on the vehicle’s roof rack. Carriers have improved over the years as they have become increasingly aerodynamic, more aesthetically pleasing, and made of stronger, more durable material. More recently, United States patents have been issued for variants on the original carriers: car-top carriers that affix to car tops without roof racks, carriers that attach to the rear of certain types of vehicles, and carriers that lack a box-like structure or support frame. A distinct disadvantage of the traditional car-top carrier is the difficulty in installing and uninstalling the carrier because of their size, weight, and shape. Consumers experience similar challenges in transporting and storing such carriers when not in use. Because most car-top carriers still sport the hard plastic shell exterior, they do not collapse when not in use and are cumbersome to handle and store. Also, once a consumer has installed a traditional car-top carrier on their vehicle, their ability to access the contents of the carrier is severely limited. 3 Table of Contents Car Top Carrier Products The four most popular and widely used automobile storage products are as follows: 1. Car Top Boxes. The most traditional roof top storage device, car top boxes are easy to pack and offer the most protection from wind, rain, and other adverse conditions. They also offer the most durability and longest lifespan of all the car top carrier options. A car top box requires a luggage rack with crossbars or a sport bar system on the vehicle in order to be properly installed. They must be packed full or used with a net inside to hold the contents in place during travel. Also, the contents of the box carrier are limited to the interior height of the box or consumers will not be able to latch the box shut. They are generally the most expensive car top carrier option, generally retailing for between $250 and $750. 2. Car Top Carrier Bags. Departing from traditional hard shell box exteriors, car-top carrier bags are made of a soft, pliable material (usually nylon or polyester) and attach to the top of a vehicle using straps affixed to the roof rack. An advantage to the carrier bag is that they fold up to a very manageable size when not in use, making them portable and space efficient. A disadvantage is that the bag must be packed full so that the cloth material doesn't flap in the wind while traveling and create additional drag. Also, depending upon the material used in the manufacture of the bag, carrier bags can break down or fade with prolonged exposure to the sun, wind, and rain. Car top carrier bags come with zippers which allow easy access to contents, but which can malfunction or break, rendering the entire carrier useless. High-quality car top bags offer urethane coated zippers for increased durability and liner systems as an additional measure to keep water away from the contents of the bag. Car top carrier bags generally retail for between $100 and $200. 3. CarTop Baskets. These roof-top storage accessories offer a sturdy structure to lift luggage contents off of a vehicle’s rooftop. They are often used in combination with a car top carrier bag to add structure and support to the contents of the bag and decrease the amount of wind resistance encountered when the bag flaps in the wind while traveling. An advantage of car top baskets is that they are easy to strap cargo bags and nets to, and they offer a rigid base with sidewalls. A disadvantage is that they provide no additional protection from the elements and do not easily break down for transportation or storage. Car top baskets generally retail for between $100 and $200. 4. Car Back Carrier. The newest product in auxiliary storage solutions, the car back carrier is a large cargo bag that hangs from the luggage rack or steel car hooks on the back of wagons, sport utility vehicles, and vans. When properly installed, they hang under the rear window so the driver’s view is not obstructed. Car back carriers are very easy to load and access during travel, and they do not cause any loss of aerodynamics due to drag. Also, because they ride behind the vehicle, they don't experience the full detrimental effect of sun, wind, and rain, as rooftop carriers do. A distinct disadvantage of car back carriers is that they cannot be adapted for use with traditional sedans or vehicles with trunks. Also, they can restrict access to luggage inside the car by preventing rear doors from opening. Car back carriers generally retail for between $100 and $200. 4 Table of Contents Our Product We are in the process of developing a portable, light-weight car-top carrier that combines the strength of a box carrier with the convenience of a bag carrier (See Figure 1) for a retail price of under $50. Our current Product has two support frames (See Figure 2), an outer (1) and an inner frame (2), to provide the structure and strength of a traditional box carrier. The outer frame has several cross-bars (3) and the inner frame has several bushings (4), which fit together upon assembly and installation. This combines the structural support of the inner and outer frames to provide for maximum strength and weight-bearing ability. The entire unit is attached to the car top by strong magnets (6), which are connected to the outer frame. Ease of storage is enhanced by hinges in the middle of the frame (5), allowing users to fold the entire unit in half lengthwise in lieu of, or in addition to, removing the outer frame cross-bars from the inner frame bushings. Upon disassembly, which we anticipate will be quick, easy, and require no technical or mechanical sophistication, the Product can then be transported or stored in the accompanying luggage bag, requiring very little space. Our Product is being designed specifically for the Asian market. One of the variables influential in the development of our Product is the fact that very few cars in Asia are equipped with roof racks by the manufacturer, so we needed to design our Product for easily installation in the absence of a roof rack. Thus, our Product can be attached to a vehicle using strong magnets, so no roof rack is necessary. We have not yet determined whether we will use permanent magnets or electromagnets for this purpose, nor have we determined the magnetic field strength required to safely and securely keep our Product attached to a car top while experiencing the drag associated with speeds up to 200 kph. These variables are being addressed as we continue to develop the final model of our Product. Also, because our Product doesn’t rest directly on the roof of the vehicle and the weight is distributed across several contact points, it can withstand a greater amount of weight than traditional carriers that apply the force of their weight to the luggage rack, which determines the maximum load. Our current research and development efforts include maximizing the carrying load of our Product. Another factor in the weight load is the material used for the inner and outer frames. We are experimenting with different alloys and plastics to find the best combination of strength and cost-effectiveness for our Product. Final Product weight will also be a factor in determining the material we use for the Product frame. 5 Table of Contents Figure 1 6 Table of Contents Figure 2 7 Table of Contents Strategy Our company’s long-term business strategy is designed to capitalize on the current lack of a strong, portable, and affordable car top carrier that we perceive within the Asian marketplace. Our goal is to grow our company by expanding the reach of our product sales channels, by forming relationships with companies who supply products that fit our business model, and by making our product available directly to consumers. Marketing We intend to market our product to large automobile companies, automobile retailers, automobile accessory retailers, and general retailers. Intellectual Property Our business depends, in part, on the protection of our intellectual property, including our business name, logo, and distinctive branding. We have not taken any measures to protect our intellectual property to this point, so there are no legal barriers to prevent others from using what we regard as our intellectual property. In the future we may decide to file a trademark application to protect our brand, but we cannot guarantee the success of this application. In addition, the laws of some foreign countries do not protect intellectual property to the same extent as the laws of the United States, which could increase the likelihood of misappropriation. Furthermore, other companies could develop similar or superior trademarks without violating our intellectual property rights. If we resort to legal proceedings to enforce our intellectual property rights, the proceedings could be burdensome, disruptive and expensive, and distract the attention of management, and there can be no assurance that we would prevail. We are in the process of researching patent rights, and at present we are not aware of anyone in Malaysia or China having any patents, trademarks and/or copyright protection for this or any similar product. Upon successful completion of the development of our Product, we plan to apply for patent protection and/or copyright protection in Malaysia, and other jurisdictions in which we conduct business and distribute our Product. We have selected the name of our company in an attempt to establish our brand name. Although our company name and logo is not trademarked at this time, we anticipate the necessity of a trademark upon successful commercialization of our product in order to protect our brand integrity. 8 Table of Contents Competition The automobile accessories industry can be categorized as highly competitive. There are a large number of established firms that currently sell products similar to ours, aimed at a target market similar to ours. Many of these established distributors have representatives in the field who have established relationships within the industry. In some cases, competitors have exclusivity agreements to supply certain automobile manufacturers. A number of manufacturers for the types of products we offer already sell their products directly to the consumer. These highly competitive market conditions may make it difficult for us to succeed in this market. Our most significant competitors include: · Yakima – This industry leader offers the widest selection of products directly to consumers, but their prices are also the highest. While they have negotiated deals with major automobile manufacturers to provide their products on new cars in North America and Europe, their presence in Malaysia, China, and other Asian countries is limited to consumer retail outlets and consumer-direct internet sales. · Lakeland Vacation Gear – Lakeland competes much more effectively on price than other manufacturers and is often considered the low price leader in luggage racks and bags. While consumers can also purchase their products directly through their web site or at automobile accessory retail stores, they have not negotiated large wholesale deals with automobile manufacturers or retailers. In spite of their reputation, their products are priced at nearly twice our target retail price. · Automobile Manufacturers – Perhaps our greatest competition comes from large automobile manufacturers themselves. Many produce luggage carriers and offer them as upgrades or incentives to consumers when they purchase automobiles. They are also able to offer luggage carriers as after-market items through their retail locations and online. We will need to be able to offer a significant cost-savings to consumers to compete with the automobile manufacturers, who can afford to take a loss on the manufacture and sale of a car top carrier in order to sell an automobile. We will need to be able to offer an even more significant cost savings if we hope to engage automobile manufacturers as customers to replace their in-house manufacturing of similar products. Government Regulation Government regulation and compliance with environmental laws do not have a material effect on ourbusiness. We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes. In general, the sale of our product in Malaysia and China is not subject to special regulatory and/or supervisory requirements. Employees We have no employees other than our officer and directors as of the date of this report. As needed from time to time, we may pay for the services of independent contractors such as web designers and commissioned sales people. Item 1A.Risk Factors. A smaller reporting company is not required to provide the information required by this Item. Item 1B.Unresolved Staff Comments A smaller reporting company is not required to provide the information required by this Item. Item 2.Properties We do not lease or own any real property. We maintain our corporate office at 50 West Liberty Street, Suite 880, Reno, NV 89501 and our operations office in Malaysia is located at Penthouse, Menara Antara, No. 11, Jalan Bukit Ceylong, Kuala Lumpur 50200, Malaysia. This office space is being provided free of charge by our officer and director, Tee Kai Shen. 9 Table of Contents Item 3.Legal Proceedings We are not a party to any pending legal proceeding. We are not aware of any pending legal proceeding to which any of our officers, directors, or any beneficial holders of 5% or more of our voting securities are adverse to us or have a material interest adverse to us. Item 4.(Removed and Reserved) PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are quoted on the OTCBB under the symbol “ROTE.OB.” The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending July 31, 2010 Quarter Ended High $ Low $ July 31, 2010 N/A N/A March 31, 2010 N/A N/A December 31, 2009 N/A N/A September 30, 2009 N/A N/A Fiscal Year Ending July 31, 2009 Quarter Ended High $ Low $ July 31, 2009 N/A N/A March 31, 2009 N/A N/A December 31, 2008 N/A N/A September 30, 2008 N/A N/A 10 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of July 31, 2010, we had 2,150,000 shares of our common stock issued and outstanding, held by 40 shareholders of record. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. 11 Table of Contents Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans. Item 6.Selected Financial Data A smaller reporting company is not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 12 Table of Contents Results of Operations for the Years Ended July 31, 2010 and 2009 and for the period from inception (July 27, 2007) to July 31, 2010 We have not earned any revenues since our inception.We are presently in the development stage of our business and we can provide no assurance that we will develop a viable product, or if such product is developed, that we will be able to generate sufficient sales and enter into commercial production. Our operating expenses for the year ended July 31, 2010 consisted of professional fees in the amount of $20,500 and filing fees in the amount of $5,000, while our operating expenses for the year ended July 31, 2009 consisted of professional fees in the amount of $9,500.Our operating expenses for the period from inception (July 27, 2008) through July 31, 2010 consisted of professional fees in the amount of $79,000 and filing fees in the amount of $5,000. We had a net loss of $25,500 for the year ended July 31, 2010, compared with a net loss of $9,500 for the year ended July 31, 2009, and a net loss of $84,000 for the period from inception (July 27, 2007) to July 31, 2010. Liquidity and Capital Resources As of July 31, 2010, we had total current assets of $2,000. Our total current liabilities as of July 31, 2010 were $43,000.Thus, we have a working capital deficit of $41,000 as of July 31, 2010. Operating activities used $84,158 in cash for the period from inception (July 27, 2007) to July 31, 2010. Our net loss of $84,000 was the primary negative component of our operating cash flow. Cash flows provided by financing activities during the period from inception (July 27, 2007) to July 31, 2010 consisted of $84,158 with $43,000 as proceeds from the issuance of common stock and $41,158 as loans from our officer and director. The success of our business plan beyond the next 12 months is contingent upon us obtaining additional financing. We intend to fund operations through debt and/or equity financing arrangements, which may be insufficient to fund our capital expenditures, working capital, or other cash requirements. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds at this time. There can be no assurance that such additional financing will be available to us on acceptable terms, or at all. Going Concern We have incurred losses since inception, have negative working capital, and have not yet received revenues from sales of products or services.These factors create substantial doubt about our ability to continue as a going concern.The financial statements do not include any adjustment that might be necessary if we are unable to continue as a going concern. Our ability to continue as a going concern is dependent on generating cash from the sale of our common stock and/or obtaining debt financing and attaining future profitable operations.Management’s plans include selling our equity securities and obtaining debt financing to fund our capital requirement and ongoing operations; however, there can be no assurance we will be successful in these efforts. 13 Table of Contents Purchase or Sale of Equipment We do not expect to purchase or sell any plant or significant equipment. Personnel Tee Kai Shen, our President and Director is currently working approximately 10 to 20 hours per week to meet our needs.As demand requires, Tee Kai Shen will devote additional time.We currently have no other employees.We do not expect to increase our number of employees during the next twelve months. Off Balance Sheet Arrangements As of July 31, 2010, there were no off balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk A smaller reporting company is not required to provide the information required by this Item. 14 Table of Contents Item 8.Financial Statements and Supplementary Data Index to Financial Statements Required by Article 8 of Regulation S-X: Audited Financial Statements: F-1 Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of July 31, 2010and 2009 F-3 Statements of Operations for the Years Ended July 31, 2010 and July 31, 2009 and period from inception (July 27, 2007) to July 31, 2010 F-4 Statement of Stockholders’ Equity for period from inception (July 27, 2007) to July 31, 2010 F-5 Statements of Cash Flows for the Years Ended July 31, 2010 and July 31, 2009 and period from inception (July 27, 2007) to July 31, 2010 F-6 Notes to Consolidated Financial Statements 15 Table of Contents Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Boards of Directors Rolling Technologies, Inc. Las Vegas, Nevada We have audited the accompanying balance sheets of Rolling Technologies, Inc., as of July 31, 2010 and 2009, and the related statements of operations, stockholders’ deficit, and cash flows for the years then ended and the period from July 27, 2007 (date of inception) to July 31, 2010.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rolling Technologies, Inc., as of July 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended and the period from July 27, 2007 (date of inception) to July 31, 2010, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that Rolling Technologies, Inc. will continue as a going concern.As discussed in Note 8 to the financial statements, the Company has incurred losses from operations, has negative working capital and is in need of additional capital to grow its operations so that it can become profitable.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 8. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan October 25, 2010 F-1 Table of Contents ROLLING TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF JULY 31, 2 July 31, 2010 July 31, 2009 ASSETS Current Assets Cash and equivalents $
